DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11 are pending.  Applicant’s previous election of claims 1-5 and 10-11 and the following species still applies and claims 6-9 remain withdrawn.

    PNG
    media_image1.png
    73
    631
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 10/28/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP 2014-091057, provided by Applicant, see machine translation) in view of Yin et al. (U.S. 2016/0121586) in view of Walther et al. (U.S. 2015/0152558) in view of Arakawa et al. (U.S. 2006/0251905).
Regarding claims 1-5 and 10-11, Masahiro discloses a barrier film comprising a substrate followed by an organosiloxane layer formed from hydrolysis and condensation of organofunctional alkoxysilane compounds, followed by an inorganic barrier layer formed of metal oxides ([0002], [0008], [0009], [0017], [0021], [0064]-[0065]).  The polysiloxane layer is an “organic layer” as claimed because it includes organic functional groups.
Masahiro does not disclose the particular type of inorganic layered unit as claimed.  However, Yin is also directed to barrier films and teaches that an inorganic stack layer may be formed of at least two (e.g., only two) metal oxide layers, such as, e.g., a layer of aluminum oxide and, e.g., a layer of hafnium oxide to provide good barrier properties (see abstract, [0015]).  Yin discloses an aluminum oxide layer and a hafnium oxide layer as part of an inorganic barrier layer stack as explained above, but does not disclose the order of forming these layers, however, given the extremely finite number of possible orders (i.e., aluminum oxide/hafnium oxide or hafnium oxide/aluminum oxide) in Yin, it would have been obvious to have tried the aluminum oxide/hafnium oxide layer order.  Thus, it would have been obvious to have used the metal oxide  layer stack from Yin as the metal oxide barrier layer called for in Masahiro because Yin teaches that the metal oxide layers discussed above provide good barrier properties as sought by Masahiro.
Modified Masahiro does not disclose the claimed silicon/aluminum oxide layer.  However, Walther is also directed to barrier laminates having metal oxide layers (as already taught in modified Masahiro, see above) and teaches that a layer of silicon/aluminum oxide, with 3-30 molar % of aluminum based on the combined amount of aluminum and silicon, may be provided over the metal oxide barrier layers so that the silicon/aluminum oxide layer can provided improved adhesion to subsequently formed coatings (e.g., easy to clean coatings) (see abstract, [0030], [0022]).  The above ratio range of aluminum to silicon includes, e.g., 26.6% Al and 73.3% Si which is approximately a 2.75:1 ratio of silicon to aluminum as in claims 2-3 and thus the range overlaps the claimed values.  Thus, it would have been obvious to have added the silicon aluminum oxide layer of Walther over the metal oxide layers of modified Masahiro because Walther teaches that such a layer allows for improved adhesion to subsequently formed coatings, e.g., easy to clean coatings.  
The layer order of the above layers in modified Masahiro would thus include, e.g., substrate/organopolysiloxane layer/aluminum oxide layer/hafnium oxide layer/silicon aluminum oxide layer, as in Applicant’s elected species and in claims 1, 4, 5, and 10.  It is noted that direct contact is not recited for these layers even though direct contact is taught in modified Masahiro. 
Modified Masahiro does not disclose the claimed light transmittance properties however Masahiro generally discloses that the gas barrier film may be used in display devices ([0002]) and suggests a transparent substrate be used ([0045]) such that it would have been obvious to have made the overall gas barrier film transparent for use in display devices (i.e., so that the display can be seen).  However, Arakawa is also directed to gas barrier films formed of polysiloxane and inorganic metal oxide layers for use in display devices (as in Masahiro) and teaches that an antireflective layer may be included in the overall film such that the overall film achieves a transmittance of light overlapping claims 10 and 11 (see abstract, [0031], [0039], [0080], [0082]).  Although the wavelength over which light transmittance is measured does not match the claimed range it would have been obvious to have sought the highest transmittance (e.g., 80% or more as taught by Arakawa) over the entire visual spectrum (i.e., including the claimed measurement range) to improve visibility of the display device to the human eye.  Thus, it would have been obvious to have made the gas barrier film have the light transmittance properties as taught by Arakawa so that it can better transmit (i.e., display) the light from the display device it is used in.
The above layers in modified Masahiro are also “laminated” because they are arranged over each other to form an overall laminate (i.e., an article composed of multiple layers).  To the extent “laminated” is a product by process limitation, it is not given patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
The above laminate is explicitly disclosed as being a gas barrier laminate as claimed but is also inherently a gas barrier layer laminate based on the materials used in the layers discussed above compared to the materials used in the present application.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787